DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Response to the Argument
Applicant’s remarks filed on 10/19/2022 regarding claims 1, 14 and 15 have been have been fully considered but they are not persuasive, because it raises new matter situation. Please see the 112 rejection for detail.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “at least a portion of the conductive layer positioned between the interdigital transducer electrode and the substrate” as amended in claims 1, 14 and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 14 and 15 have been amended with “at least a portion of the conductive layer positioned between the interdigital transducer electrode and the substrate”, however, it is not clear through any of the drawings nor from the description in the specification that at least a portion of the conductive layer positioned between the interdigital transducer electrode and the substrate. Because all the drawings show cross-sectional view that doesn’t show the planar view of the metal layer 158. Even if the metal layer is just a ring shape around the border of the piezoelectric layer, in the cross-sectional view it would be seen as it is shown in the drawings. The descriptions of the layer 158 is not clearly state that  “at least a portion of the conductive layer positioned between the interdigital transducer electrode and the substrate” or what portion of the conductive layer is positioned between the interdigital transducer electrode and the substrate? 
Since the claimed feature are not shown and not understandable from the disclosure, examiner continues to reject the claims based on the same prior arts as in the original non-final office action of 7/20/2022.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daisuke et al. (JP2006180334, a machine translation has been relied upon and a marked copy is attached with this office action).

    PNG
    media_image1.png
    671
    1298
    media_image1.png
    Greyscale

Figs 1 (left) and 2(right) of Daisuke reproduced for ease of reference. 

Regarding claims 1 & 15, Daisuke (i.e. FIGS. 1 & 2) discloses an acoustic wave device (101) and a method of manufacturing the device comprising:
a piezoelectric layer (100) over a substrate (900, §0059, lines 854-858);
an interdigital transducer electrode (301-303 & 501-503) over the piezoelectric layer (100);
a grounding structure (801) over the piezoelectric layer (100) and per claim 12 the grounding structure includes a conductive plate (see Fig. 1) and per claim 18, grounding structure on top of the piezoelectric layer along the boundaries involved etching corresponding portion of the piezoelectric layer and providing a conductive material in the etched portion of the piezoelectric layer (§0098, lines 1382-1383); and
a conductive layer (1001) positioned between the piezoelectric layer (100) and the substrate (900), the conductive layer (1001) includes Aluminum per claim 10 and being electrically connected (through conductive via holes 1201 & 1202, see Fig. 2) to the grounding structure (801) wherein per claim 2, a via (1201 & 1202) extending through at least a portion of the piezoelectric layer is included in an electrical path between the conductive layer (1001) and the grounding structure (801) and thus per claim 16, the method of connecting the grounding structure (801) to the conductive layer  (1001) involves forming an opening (1201 and 1202) through at least a portion of the piezoelectric layer (100) to expose the conductive layer and providing a conductive material (Ag) in the opening (1201 & 1202), the electrically connecting causing the conductive layer (1001) to be electrically connected to the grounding structure (801) by way of the conductive material (Ag) and per claims 3 and 17, the via (1201-1203) is a filled via filled with a conductive material (The through-ground conductors 1201 to 1203 were formed by forming through-holes by punching out a die and filling them with Ag-based conductor paste, §0105, lines 1457-1458) and therefore further per claim 18, the electrically connecting the conductive layer (1001) to the grounding structure (801) was accomplished by way of the conductive material (Ag) and per claim 5, wherein conductive material extending along a sidewall of the piezoelectric layer (100) is included in an electrical path between the conductive layer (1001) and the grounding structure (801). Regarding claim 6, Daisuke further teaches that the grounding structure (801) includes a plurality of grounding structure portions (straight portions on the left and right end are separated from each other and the straight portions on the top and bottom are separated from each other while connecting all straight portions at all four corners made a rectangular ring shape 801, see Fig. 1 above) that are spaced apart from each other. Regarding claims 7 and 19, Daisuke also teaches deposition of SiO2 by using a CVD (Chemical Vapor Deposition) on the pattern of each electrode 301 to 303, 401, 402, 501 to 503, 601, 602, 701 to 703, 801 and the piezoelectric substrate 100 to a thickness of about 0.02 μm (§0101, lines 1408-1410) which essentially helps temperature compensation because SiO2 which has a positive temperature coefficient of frequency compared to a negative temperature coefficient of frequency of most common piezoelectric materials, such as, LiNbO3 or LiTaO3 (Kadota et al., US20090189483, §0014).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Daisuke.
Regarding claim 4, Daisuke discloses the claimed invention, and Daisuke teaches filled vias, but are not explicit about conformal vias. However, it is well known in the art that both filled vias and plated through or conformal vias are a common place in electronic interlayer connectivity in multilayer laminating substrate environment, (please see the attached extraneous reference of the blog post “Via hole plugging – what is it and when can it be used” by RENÉ SCHOONDERBEEK in NCAB group Newsroom published on May 23, 2021). In some applications filled via has advantage over conformal vias, such has high heat applications, where heat transfer is critical (ibid). However, filled vias process is more expensive compared to plated through via process (ibid). It is well known that a surface acoustic wave filter or resonator used in a mobile phone such as Daisuke’s doesn’t involve high heat applications (resonators used in base station applications could involve high heat applications not the mobile phone applications) and thus a person of ordinary skill in the art would find it obvious to use conformal vias for 1201-1203 for Daisuke resonators because filled vias would be overkill for mobile phone applications at an added cost. It would have been obvious substitution of equivalents at a cost advantage.
Regarding claim 10, although Daisuke teaches silver as conductive layer 1001, since Daisuke implements the IDT electrodes and reflectors using Aluminum. It would have been obvious to have Aluminum as conductive layer 1001 as an equivalent conductive material with the added advantage of using same conductive material through the process.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Daisuke in view of Ruby et al (US 2018/0034439).
Regarding claim 14, Daisuke discloses the claimed invention, Daisuke, however, is silent about plurality of acoustic wave devices arranging together to form a filter for radio frequency band.
But having a plurality of SAW resonators, such as Daisuke’s connecting in  a ladder configuration as shown in Ruby in Fig. 3 is a common knowledge in the art which gives steeper band edge characteristics as well as better out of band rejection. 
Therefore, a person of ordinary skill in the art would find it obvious to use a plurality of Daisuke resonators connected in a ladder configuration to form a filter with steeper band edge characteristics as well as better out of band rejection which are essential for mobile phone applications of SAW resonators. 
Allowable Subject Matter
Claims 8-9, 11, 13 and 20 are objected to as being dependent upon a rejected base claims 1 and 15 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 and 20 are allowable over the closest prior art of record Daisuke, since Daisuke is silent about a dispersion adjustment layer disposed between the piezoelectric layer and the conductive layer. Although dispersion adjustment could be achieved through the SiO2 layer over the IDT electrodes that are present in Daisuke resonator, since it is not disposed between the piezoelectric layer and the conductive layer, it doesn’t teach the claim along with other limitations.
Claim 11 is allowable over the closest prior art of record Daisuke, since Daisuke teaches conductive layer dimension of 1 m which doesn’t fall into the claimed range of between 10 m to 10 nm. 
Claim 13 is allowable over the closest prior art of record Daisuke, since Daisuke doesn’t teach conductive pillars for forming the grounding structure.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843